Citation Nr: 1519037	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  06-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether it was proper to terminate the appellant's Parent's Dependency and Indemnity Compensation benefits based on excess countable income.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from October 1998 to March 1999 and from May 1999 to February 2001.  He died in November 2001, and the appellant is a surviving parent of the Veteran. 

This case comes to the Board of Veterans' Appeals (Board) from an August 2005 determination letter by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, finding that the appellant's award of dependency and indemnity compensation as a surviving parent of the Veteran (Parent's DIC) must be terminated based on excess income.  

In June 2010, the appellant testified before a Veterans Law Judge at a hearing at the RO.  In June 2011, the Board remanded the case for further development.  

In March 2015 correspondence, the appellant stated that her representative no longer represented her interests and she was in the process of obtaining outside counsel.  Thus, the prior designation of representative is considered revoked.


REMAND

The Veterans Law Judge who held a June 2010 hearing has since left the Board.  In March 2015, the Board issued a letter to the appellant informing her of that circumstance and that she had a right to a new hearing before the Veterans Law Judge who would decide her case.  Later that month, the appellant replied that she wanted another hearing before the Board at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge at the RO.  Notify the appellant and any representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

